UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-51856 Newport Bancorp, Inc. (Exact name of registrant as specified in its charter) United States of America 20-4465271 State or other jurisdiction of incorporation ororganization) (I.R.S. Employer Identification No.) 100 Bellevue Avenue, Newport, Rhode Island (Address of principal executive offices) (Zip Code) (401) 847-5500 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.(See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 2, 2011 the registrant had 3,488,777 shares of common stock outstanding. NEWPORT BANCORP, INC. Table of Contents Page No. Part I.Financial Information Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets at March 31, 2011 and December 31, 2010 1 Consolidated Statements of Income for the Three Months Ended March 31, 2011 and 2010 2 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2011 and 2010 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 4 Notes to Unaudited Consolidated Financial Statements 5-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20-21 Item 4. Controls and Procedures 21 Part II.Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved) Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) (Dollars in thousands, except per share data) Cash and due from banks $ $ Short-term investments Cash and cash equivalents Securities held to maturity, at amortized cost Federal Home Loan Bank stock, at cost Loans Allowance for loan losses ) ) Loans, net Premises and equipment Accrued interest receivable Net deferred tax asset Bank-owned life insurance Foreclosed real estate Prepaid FDIC insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ $ Short-term borrowings Long-term borrowings Accrued expenses and other liabilities Total liabilities Commitments and contingencies (Note 5) Preferred stock, $.01 par value; 1,000,000 shares authorized; none issued - - Common stock, $.01 par value; 19,000,000 shares authorized; 4,878,349 shares issued 49 49 Additional paid-in capital Retained earnings Unearned compensation (331,526 and 338,030 shares at March 31, 2011 and December 31, 2010, respectively) ) ) Treasury stock, at cost (1,389,572 shares) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 1 Table of Contents CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, (Unaudited) (Dollars in thousands, except share data) Interest and dividend income: Loans $ $ Securities Other interest-earning assets 7 3 Total interest and dividend income Interest expense: Deposits Short-term borrowings 3 - Long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Non-interest income (loss): Customer service fees Net loss on sales of securities available for sale - ) Bank-owned life insurance Miscellaneous 9 13 Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy and equipment Data processing Professional fees Marketing Foreclosed real estate 38 - FDIC insurance Other general and administrative Total non-interest expenses Income before income taxes Provision for income taxes Net income $ $ Weighted-average shares outstanding: Basic Diluted Earnings per share: Basic $ $ Diluted $ $ See accompanying notes to unaudited consolidated financial statements. 2 Table of Contents CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) (Dollars in thousands) Accumulated Additional Other Total Common Stock Paid-in Retained Unearned Treasury Comprehensive Stockholders’ Shares Amount Capital Earnings Compensation Stock Income (Loss) Equity Balance at December 31, 2009 $
